Citation Nr: 1641428	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  09-38 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for respiratory symptoms, including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 2002 to March 2003, and he served on active duty from September 2004 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This matter was previously before the Board in May 2015 and was remanded in order to afford the Veteran an opportunity to testify at a Board hearing.  Despite proper notice being sent to his last known address, the Veteran failed to appear for his June 2016 hearing.  The Veteran has not indicated good cause for missing his hearing, nor has he requested that his hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.


FINDING OF FACT

Nothing of record suggests the Veteran has a currently diagnosed respiratory disability, and the preponderance of the evidence is against a finding that the Veteran has symptoms that cannot be attributed to a known diagnosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for respiratory symptoms, including as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran contends that he suffers from respiratory problems that due to environmental hazards he encountered during his active duty service in Iraq.  He also contends that his respiratory symptoms amount to an undiagnosed illness.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran in this case was ordered to active duty in support of Operation Iraqi Freedom.  He served in Iraq and Kuwait from February 1, 2005 until November 22, 2005.  He is therefore a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(d)(1), DD-214.  

A May 2002 enlistment Report of Medical Examination noted normal clinical findings for the nose, sinuses, mouth and throat, as well as the lungs and chest.  A March 2003 service treatment record noted the Veteran's complaints of a sore throat, difficulty swallowing, a runny nose, and sinus congestion/pressure.  The Veteran was assessed with pharyngitis.  An October 2005 service treatment record noted the Veteran was assessed with seasonal allergies.  He complained of ear pressure, experiencing a runny nose for three days and he was not taking medications.  He was noted to have a seasonal history of allergies.

In a November 2005 post-deployment health assessment, the Veteran noted experiencing a chronic cough, runny nose, and fever during his deployment.  He also stated being exposed to smoke from burning trash or feces, industrial pollution, and vehicle or truck exhaust fumes during his deployment.

An August 2007 VA chest x-ray report stated that the cardiomediastinal silhouette was within normal limits in size and configuration.  The Veteran's lungs appeared normally aerated without evidence of pneumonia, pleural effusion, or other active pulmonary disease.  The upper abdomen was unremarkable.

In September 2007, the Veteran underwent a VA examination where he reported first noticing difficulty with coughing and a sense of restricted breathing while he was in combat in Iraq.  He stated being exposed to a significant amount of smoke, debris and dust.  He stated that he never received a medical evaluation in the military for this condition.  Since that time, the Veteran stated he has had intermittent shortness of breath, which at first he says was not related to exertion.  He also stated he does have a wheeze and a cough with light exertion and while sleeping.  He stated he coughed daily and had clear sputum production.  He does not have known asthma.  The Veteran was not on treatment for his complaints.  During the examination, the VA examiner stated that the Veteran had no episodes of cough or observable dyspnea.

Upon examination of the nose, sinuses, mouth and throat, the examiner noted that it was otherwise clear and dentition was in good repair.  The chest was clear to auscultation and percussion.  The Veteran stated he walked one-quarter of a mile due to his knee and could not state how far he could walk or how many flights of stairs he could climb before he would get dyspneic.  He stated he occasionally would get dyspneic with even mild exertion.  There was no cough or dyspnea noted throughout the two-hour general medical examination.  The VA examiner also noted that pulmonary function tests were unremarkable and a chest x-ray was also reviewed and was unremarkable.  The VA examiner concluded that there was no diagnosis for pulmonary problems and no evidence on exam of the pulmonary condition.

In a July 2008 Report of Medical History, the Veteran noted that he had allergy-induced breathing problems.  Further, he reported experiencing shortness of breath when doing physical exercise and his nose swelled from allergies.  In an undated Report of Medical Examination included in the Veteran's service treatment records, he was noted to have a normal clinical evaluation for the nose, sinuses, mouth and throat, and lungs and chest.  Under a summary of defects and diagnoses, the examiner noted "possible reactive airway disease."

In a November 2008 post-deployment health reassessment, the Veteran indicated several symptoms he felt was related to his deployment, namely, a cough lasting more than three weeks and trouble breathing. 

In January 2014, the Veteran was afforded a second VA examination for his complaints of pulmonary problems.  The Veteran stated he has had intermittent severe allergies, wheezing, shortness of breath, and coughing since 2005.  The examiner noted that there was no treatment for a respiratory condition in the last 12 months.  The Veteran was still getting over a recent cold.  The Veteran reported having pneumonia once at age 9, and he had no history of asthma.  Aside from his current symptoms, the Veteran reported becoming short of breath with strenuous activity if running or performing manual heavy labor.  The examination report noted that a May 2013 chest x-ray showed no active pulmonary disease.

The VA examiner concluded that there was no conclusive diagnosis compatible with asthma.  The Veteran's pulmonary function tests showed poor effort with a significant decrease in all values following albuterol.  The examiner noted that the Veteran had fairly normal values to begin with.  The physician interpretation of the Veteran's testing was compatible with poor effort.  This would not be a normal response to post-spirometry testing if the Veteran did have an obstructive airway disease.  The Veteran was noted have had normal pulmonary function tests in 2007 and continues to have a normal chest x-ray.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for respiratory symptoms is not warranted as the evidence in the record does not show that the Veteran has been diagnosed with a respiratory condition at any point during the appeal period.

Further, the preponderance of the evidence is against a finding that the Veteran has symptoms that cannot be attributed to a known diagnosis; to the contrary, the evidence is clear that there is simply no current disability or pathology implicating the Veteran's respiratory system.  Moreover, § 3.317 contains a requirement of chronicity, and the record is devoid of documentation of any chronic respiratory condition.  Service connection cannot be granted on a presumptive basis as due to an undiagnosed illness.

As there is no current diagnosis of a respiratory condition, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for respiratory symptoms, including as due to an undiagnosed illness, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


